Title: To Thomas Jefferson from William Jones, 20 May 1801
From: Jones, William
To: Jefferson, Thomas


               
                  Dear Sir
                  Philada. 20th. May 1801
               
               I cannot repress the emotions excited by your favor of the 16th. Instant—they were of profound respect and gratitude for the reiterated proofs of your kind confidence, mingled with extreme regret and painful reflections arising from the imperious necessity of declining the acceptance of an appointment so honorable in itself and rendered still more so by the manner in which it has been tendered.
               I implore you to believe that the love of Country and a desire to render myself useful exists in my breast with ardent devotion—that notwithstanding a well founded diffidence of my qualifications I should not under existing circumstances have a moments hesitation, could I possibly arrange my private affairs so as to withdraw my personal attention from my commercial pursuits which at present are pretty extensive.
               These considerations created serious obstacles in my mind at the time of my election to the seat I have the honor to hold, and which I was induced to accept only from the assurances of our republican fellow citizens that they could not select any other candidate with any prospect of success.  It is sincerely to be lamented that any difficulty should occur in selecting a suitable person for the appointment, while the other departments are so preeminently filled but I trust the wisdom and virtue already combined in the administration will surmount that and every other difficulty and ensure to the happiest of people all the blessings of the best of Governments.
               With the most respectful regard I am Sir yours faithfully
               
                  
                     Wm Jones
                  
               
            